DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/666,822, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for a monoblock implant as claimed in claims 1 and 14.  Accordingly, none of the pending claims are supported by the prior-filed application, or any applications to which the aforementioned prior-filed application claims priority.  Also, note that the present application cannot be a continuation of the aforementioned application because the aforementioned application does not disclose a monoblock implant.  Accordingly, the present application should be a continuation-in-part of Application No. 16/666,822.
However, prior-filed application, Application No. 62/655,329, does provide support for the pending claims.  Therefore, the claims have been examined in view of the filing date of that application, which is April 10, 2018.

Claim Objections
Claim 6 is objected to because of the following informalities: the claim is missing the word “a/an” or the word “the” before “superior vertebra” (line 2), “range” (line 4), and “inferior vertebra” (line 5).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the claim is missing the word “a/an” or the word “the” before “superior vertebra” (line 2), “inferior vertebra” (line 5), and “distance” (line 8).  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the claim is missing the word “a/an” or the word “the” before “volume” (line 2) and “envelope” (line 2).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the claim is missing the word “a” or the word “the” before “shape” (line 3).  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the claim is missing the word “an” or the word “the” before “interface” (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (KR 101822632 B1).
Claim 1. Chung et al. disclose a monoblock implant (100) for fusing a cervical motion segment, comprising: an interbody portion (110) configured to be positioned between superior and inferior vertebral bodies, of the cervical motion segment, with a first side of the interbody portion facing a first uncinate joint of the cervical motion segment and a second side of the interbody portion facing a second uncinate joint of the cervical motion segment; a first wing (120) extending away from the first side to extend into the first uncinate joint; and a second wing (130) extending away from the second side to extend into the second uncinate joint (Figs. 4-7).
Claim 2. Chung et al. disclose the monoblock implant of claim 1, being a rigid single piece (see Figs. 4-5 and para. 0051) (Figs. 4-7).
Claim 3. Chung et al. disclose the monoblock implant of claim 2, the interbody portion including a superior interbody surface (surface with protrusions 112 in contact with upper vertebra 40-1) configured to face the superior vertebral body and an inferior interbody surface (surface with protrusions 112 in contact with lower vertebra 40-2) configured to face the inferior vertebral body, maximum distance between the superior and inferior interbody surfaces defining an axial extent of the interbody portion in an axial dimension, each of the first and second wings being oriented at an oblique angle to the axial extent to reach beyond the superior interbody surface in the axial dimension (see Figs. 4, 6, and 7) (Figs. 4-7).
Claim 6. Chung et al. disclose the monoblock implant of claim 3, each of the first and second wings including: a superior wing surface (122 and 132) configured to face superior vertebra of the cervical motion segment, the superior wing surface being oriented at a first oblique angle, in range between 10 and 75 degrees, to the superior interbody surface (see Fig. 6); and an inferior wing surface (124 and 134) configured to face inferior vertebra of the cervical motion segment, the inferior wing surface being oriented at a second oblique angle to the inferior interbody surface, the second oblique angle being at least as large as the first oblique angle (see Fig. 6) (Figs. 4-7).
Claim 7. Chung et al. disclose the monoblock implant of claim 6, the superior wing surface forming a continuation of the superior interbody surface, the inferior wing surface forming a continuation of the inferior interbody surface (see Fig. 4) (Figs. 4-7).
Claim 8. Chung et al. disclose the monoblock implant of claim 3, each of the first and second wings including: a superior wing surface (122 and 132) configured to face superior vertebra of the cervical motion segment, the superior wing surface being oriented at an oblique angle to the superior interbody surface (see Fig. 6); and an inferior wing surface (124 and 134) configured to face inferior vertebra of the cervical motion segment, the inferior wing surface being oriented at an oblique angle to the inferior interbody surface (see Fig. 6); distance between the superior and inferior wing surfaces decreasing with distance from the interbody portion (see Figs. 4-5) (Figs. 4-7).
Claim 9. Chung et al. disclose the monoblock implant of claim 8, for each of the first and second wings, the superior and inferior wing surfaces converging at a rounded edge farthest from the interbody portion (see Fig. 6) (Figs. 4-7).
Claim 11. Chung et al. disclose the monoblock implant of claim 1, at least part of each of the first and second wings being porous (see para. 0051; note that ceramics and fibers are porous) (Figs. 4-7).
Claims 1, 2, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2017/0189201 A1).
Claim 1. Yang discloses a monoblock implant (10) for fusing a cervical motion segment, comprising: an interbody portion (100) configured to be positioned between superior and inferior vertebral bodies, of the cervical motion segment, with a first side of the interbody portion facing a first uncinate joint of the cervical motion segment and a second side of the interbody portion facing a second uncinate joint of the cervical motion segment; a first wing (200) extending away from the first side to extend into the first uncinate joint; and a second wing (200) extending away from the second side to extend into the second uncinate joint (Figs. 1-4).
Claim 2. Yang discloses the monoblock implant of claim 1, being a rigid single piece (see Figs. 1-3 and para. 0029) (Figs. 1-4).
Claim 10. Yang discloses the monoblock implant of claim 1, the first and second sides being non-parallel (see Fig. 2) such that lateral width of the interbody portion decreases along an anterior-to-posterior direction (see Fig. 2) (Figs. 1-4).
Claim 12. Yang discloses the monoblock implant of claim 1, forming, in at least one of (a) the interbody portion and (b) each of the first and second wings, one or more voids (110) for accommodating a fusion promoting material (Figs. 1-4).
Claims 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chokshi (US 2015/0282941 A1).
Claim 14. Chokshi discloses a method for fusing a cervical motion segment, comprising: inserting, from an anterior side of the cervical motion segment (see Fig. 18), a rigid (see para. 0103), single-piece (see Figs. 11-17), monoblock implant (400) between superior and inferior vertebrae of the cervical motion segment (see para. 0097), the monoblock implant spanning from a first location within a first uncinate joint of the cervical motion segment (adjacent wall 910 of joint 902), across intervertebral disk space (space between joints 902) of the cervical motion segment, to a second location within a second uncinate joint of the cervical motion segment (adjacent wall 908 of joint 902) (Figs. 11-18).
Claim 15. Chokshi discloses the method of claim 14, each of the first location and the second location being axially superior to the intervertebral disk space (see Fig. 18) (Figs. 11-18).
Claim 20. Chokshi discloses the method of claim 14, the monoblock implant including: an interbody portion (see Fig. 17 inset) that, after the step of inserting, fits between superior and inferior vertebral bodies, of the cervical motion segment, with a first side of the interbody portion facing the first uncinate joint and a second side of the interbody portion facing the second uncinate joint; a first wing (see Fig. 17 inset) extending away from the first side to extend into the first uncinate joint; and a second wing (see Fig. 17 inset) extending away from the second side to extend into the second uncinate joint (Figs. 11-18).
[AltContent: textbox (Interbody Portion)][AltContent: textbox (Second Wing)][AltContent: textbox (First Wing)]










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (KR 101822632 B1) in view of Chokshi (US 2015/0282941 A1).
Claims 4 and 5. Chung et al. disclose the monoblock implant of claim 3 (Figs. 4-7).
Chung et al. fail to disclose the axial extent decreasing along an anterior-to-posterior direction (claim 4), distance by which each of the first and second wings extends beyond the superior interbody surface decreasing along the anterior-to-posterior direction (claim 5).
	Chokshi teaches a monoblock implant (400) for fusing a cervical motion segment, having an interbody portion (see Fig. 17 inset on pg. 8 above) with a superior interbody surface (420) and an inferior interbody surface (422) defining an axial extent of the interbody portion, wherein the axial extent decreases along an anterior-to-posterior direction (see Fig. 14) in order to accommodate the dimensions of the intervertebral space (see para. 0068) (Figs. 11-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Chung et al. such that the axial extent decreases along an anterior-to-posterior direction (claim 4) and distance by which each of the first and second wings extends beyond the superior interbody surface decreases along the anterior-to-posterior direction (claim 5), as suggested by Chokshi, in order to accommodate the dimensions of the intervertebral space.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0189201 A1).
Claim 13. Yang discloses the monoblock implant of claim 12, at least one of the voids (110) being formed by the interbody portion (Figs. 1-4).
Yang fails to disclose that the void occupies at least 90 percent of volume of envelope spanned by the interbody portion (claim 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Yang such that the void to occupies at least 90 percent of volume of envelope spanned by the interbody portion (claim 13), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chokshi (US 2015/0282941 A1) in view of Lang (US 2007/0083266 A1).
Claims 16 and 17. Chokshi discloses the method of claim 14 (Figs. 11-18).
Chokshi fails to disclose prior to the step of inserting, modifying at least one of inferior surface of the superior vertebra and superior surface of the inferior vertebra to accommodate shape of the monoblock implant (claim 16) and the step of modifying comprising removing tissue from each of the inferior surface and the superior surface at interface between the intervertebral disk space and each of the first and second uncinate joints (claim 17).
	Lang teaches that load bearing surfaces of the vertebrae can undergo a variety of conditions that would lead to an unwanted enlargement of the load bearing surface (see para. 0108) and as such, it may be advantageous to shape the load bearing surfaces to improve fit between the implant and the load bearing surfaces (see para. 0128).  In order to do so, an instrument, such as a rasp or mill, can be used to remove bone tissue from the load bearing surfaces (see paras. 0129-0132).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chokshi by prior to the step of inserting, modifying at least one of inferior surface of the superior vertebra and superior surface of the inferior vertebra to accommodate shape of the monoblock implant (claim 16) and the step of modifying comprising removing tissue from each of the inferior surface and the superior surface at interface between the intervertebral disk space and each of the first and second uncinate joints (claim 17), as suggested by Lang, in order to remove unwanted bone tissue to improve the fit between the implant and the load bearing surfaces of the vertebrae in contact with the implant.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chokshi (US 2015/0282941 A1) in view of Suh et al. (US 2013/0131726 A1).
Claims 18 and 19. Chokshi discloses the method of claim 14 (Figs. 11-18).
Chokshi fails to disclose promoting fusion, via the monoblock implant, between cortical bone of the superior and inferior vertebrae in each of the first and second uncinate joints (claim 18) and the step of inserting further comprising carrying, to the intervertebral disk space, bone graft material in one or more voids of the monoblock implant (claim 19).
	Suh et al. teach that an implant (100) configured for placement in vertebral joints (see Fig. 17) includes a void (240) for containing bone graft material (see para. 0043) in order to promote fusion (see para. 0004) and stabilization of the cervical spine (see para. 0005) (Fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chokshi by promoting fusion, via the monoblock implant, between cortical bone of the superior and inferior vertebrae in each of the first and second uncinate joints (claim 18) and the step of inserting further comprising carrying, to the intervertebral disk space, bone graft material in one or more voids of the monoblock implant (claim 19), as suggested by Suh et al., in order to promote stabilization of the spine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773